DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnecchi et al (“A Simulation Model for Digital Silicon Photomultipliers”) in view of Finkelstein (US PGPUB 2019/0015038).
Regarding claim 1, Figure 1 of Gnecchi discloses an apparatus for detecting pile-up within circuitry associated with photodetectors [Figure 1], the apparatus comprising:
an input terminal configured to receive a plurality of photodetector outputs [Figure 1 (b)]
an OR-tree in parallel with the circuitry associated with the photodetectors, the OR-tree having an input coupled to the input terminal and configured to combine the photodetector outputs [Figure 2 (b)]
a counter configured to count an output of the OR-tree [Timing/Counting Circuitry Figure 1 (b)]
Gnecchi does not explicitly disclose 
a comparator configured to compare an output of the counter to a determined threshold value
wherein the comparator is configured to output an indicator indicating pile-up within the circuitry associated with photodetectors based on the output of the counter being greater than or equal to the determined threshold value
Figure 3B of Finkelstein discloses 
a comparator [360] configured to compare an output of the counter [340] to a determined threshold value [Preset DC Value]
wherein the comparator is configured to output an indicator indicating pile-up within the circuitry associated with photodetectors based on the output of the counter being greater than or equal to the determined threshold value [paragraph 60; paragraph 49]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the comparator of Finkelstein in the circuit of Gnecchi for the purpose of detecting when the counter has reached a certain value to indicate pile-up, since it would have been a matter of 

Regarding claim 2, the combination of Gnecchi and Finkelstein, as applied to claim 1, discloses wherein the photodetector outputs comprise: a plurality of avalanche diodes, each avalanche diode configured to generate a pulse on detecting a photon; and a plurality of comparators, each comparator associated with an avalanche diode and configured to sharpen a pulse generated by the associated avalanche diode [Figure 1 (b) Gnecchi].

Regarding claim 3, the combination of Gnecchi and Finkelstein, as applied to claim 1, discloses wherein the circuitry associated with the photodetectors comprises: a plurality of pulse shapers configured to shorten a pulse width of the photodetector outputs; and a main OR-tree configured to combine outputs of the pulse shapers [Figure 2 (b) Gnecchi].

Regarding claim 6, the combination of Gnecchi and Finkelstein, as applied to claim 1, wherein the photodetectors are single photon avalanche diodes [Figure 1 (b) Gnecchi].

Regarding claim 7, Figure 1 of Gnecchi discloses a method for detecting pile-up within circuitry associated with photodetectors [Figure 1], the method comprising:
receiving a plurality of photodetector outputs [Figure 1 (b)]
combining the photodetector outputs [Figure 2 (b)]
counting the combining of the photodetector outputs [Timing/Counting Circuitry Figure 1 (b)]
Gnecchi does not explicitly disclose 
comparing the counting of the combining to a determined threshold value
generating an indicator based on the comparing, wherein the indicator indicates pile-up within the circuitry associated with photodetectors when the counting of the combining is greater than or equal to the determined threshold value
Figure 3B of Finkelstein discloses 
comparing [360] the counting [340] to a determined threshold value [Preset DC Value]
generating an indicator based on the comparing, wherein the indicator indicates pile-up within the circuitry associated with photodetectors when the counting of the combining is greater than or equal to the determined threshold value [paragraph 60; paragraph 49]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the comparator of Finkelstein in the circuit of Gnecchi for the purpose of detecting when the counter has reached a certain value to indicate pile-up, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 8, the combination of Gnecchi and Finkelstein, as applied to claim 7, discloses wherein receiving the photodetector outputs comprises: receiving outputs 

Regarding claim 9, the combination of Gnecchi and Finkelstein, as applied to claim 7, discloses wherein the circuitry associated with the photodetectors comprises: a plurality of pulse shapers configured to shorten a pulse width of the photodetector outputs; and an OR-tree configured to combine outputs of the pulse shapers [Figure 2 (b) Gnecchi].

Regarding claim 12, the combination of Gnecchi and Finkelstein, as applied to claim 7, discloses wherein the photodetectors are single photon avalanche diodes [Figure 1 (b) Gnecchi].

Regarding claim 13, Figure 1 of Gnecchi discloses an apparatus for detecting pile-up within circuitry associated with photodetectors [Figure 1], the apparatus comprising:
means for receiving a plurality of photodetector outputs [Figure 1 (b)]
means for combining the photodetector outputs [Figure 2 (b)]
means for counting the combining of the photodetector outputs [Timing/Counting Circuitry Figure 1 (b)]
Gnecchi does not explicitly disclose 
means for comparing the counting to a determined threshold value
means for generating an indicator based on the comparing, wherein the indicator indicates pile-up within the circuitry associated with photodetectors when the counting is greater than or equal to the determined threshold value
Figure 3B of Finkelstein 
means for comparing [360] the counting [340] to a determined threshold value [Preset DC Value]
means for generating an indicator based on the comparing, wherein the indicator indicates pile-up within the circuitry associated with photodetectors when the counting is greater than or equal to the determined threshold value [paragraph 60; paragraph 49]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the comparator of Finkelstein in the circuit of Gnecchi for the purpose of detecting when the counter has reached a certain value to indicate pile-up, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 14-20 are allowed.

Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842